 



Exhibit 10.1
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made this 13th day of
December, 2005, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (“Landlord”) and ELECTRONIC ARTS-TIBURON, a
Florida corporation f/k/a Tiburon Entertainment, Inc. (“Tenant”).
BACKGROUND:
     A.      Landlord’s predecessor in title, ASP WT, L.L.C., and Tenant entered
into a Lease dated June 15, 2004 (the “Lease”), with a Lease Commencement Date
of January 1, 2005, and an expiration date of June 30, 2010, for 117,201 square
feet (the “Original Premises”) in the office building known as Maitland Summit
Park I located at 1950 Summit Park Drive, Orlando, Florida 32810 (“Building I”).
     B.      Landlord also is the owner of the office building known as Maitland
Summit Park II located at 1958 Summit Park Drive, Orlando, Florida 32810
(“Building II”).
     C.      Tenant desires to lease 23,163 square feet on the 6th floor of
Building II (the “Expansion Premises”), which Expansion Premises are more
particularly described and depicted on Exhibit “A” attached hereto.
     D.      Both parties desire to amend the Lease to incorporate the Expansion
Premises and to provide for certain other matters related thereto.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and covenants contained herein and in the Lease, and intending to be legally
bound hereby, hereby agree as follows:
     1.       Recitals. The foregoing recitals and all exhibits attached hereto
are true and correct and are incorporated herein by this reference.
     2.       Definitions and Schedules. Sections 1.1 and 1.2 of the Lease are
hereby deleted in their entirety and the following new Sections 1.1 and 1.2 are
inserted in place and in lieu thereof:

  1.1   DEFINITIONS:

  a.   Leased Premises shall mean those suites/floors within both the Original
Premises (defined in Section 1.1(b) below) and the Expansion Premises as
described in Schedule 1.     b.   Original Premises shall mean those
suites/floors within Building I as described in Schedule 1.     c.   Expansion
Premises shall mean those suites/floors in Building II as described in
Schedule 1.

 



--------------------------------------------------------------------------------



 



  d.   Building shall mean both Building I and Building II.   e.   Building I
shall mean Maitland Summit Park I located at 1950 Summit Park Drive, Orlando,
Florida 32810.     f.   Building II shall mean Maitland Summit Park II located
at 1958 Summit Park Drive, Orlando, Florida 32810.     g.   Project shall mean
both Building I and Building II, and the parking facilities and the lots on
which the said buildings are located.     h.   Tenant’s Building I Square
Footage shall mean 117,201 rentable square feet; Total Building I Square Footage
of Building I shall mean 128,240 rentable square feet.     i.   Tenant’s
Building II Square Footage shall mean 23,163 rentable square feet; Total
Building II Square Footage of Building II shall mean 128,934 rentable square
feet.     j.   Lease Commencement Date shall mean January 1, 2005, which may be
adjusted pursuant to Section 4.2 of this Lease; Lease Expiration Date shall mean
June 30, 2010, which may be adjusted pursuant to Section 4.2 of this Lease;
Lease Term shall mean the period between Lease Commencement Date and Lease
Expiration Date. The term “Lease Commencement Date” shall mean the Expansion
Commencement Date (as defined in Section 3 below) wherever in this Lease the
context shall require.     k.   Building I Base Rent shall mean those amounts as
set forth in Section 12 hereof, plus applicable sales tax, if any; unless the
options described under Sections 12.3 or 12.4 are exercised.     l.   Building
II Base Rent shall mean those amounts as set forth in Section 12 hereof, plus
applicable sales tax, if any, unless the options described under Sections 12.4
or 12.5 are exercised. In addition to the amounts owed under Section 12, Tenant
shall pay to Landlord the cost of electric power serving the Expansion Premises
(which shall include but not be limited to the electric power operating the HVAC
system serving the Expansion Premises).     m.   Base Rent shall mean Building I
Base Rent and Building II Base Rent combined.     n.   Tenant’s Building I Pro
Rata Share shall mean 91.4%.     o.   Tenant’s Building II Pro Rata Share shall
mean 17.97%.

-2-



--------------------------------------------------------------------------------



 



  p.   Tenant’s Pro Rata Share shall mean Tenant’s Building I Pro Rata Share and
Tenant’s Building II Pro Rata Share combined.     q.   Base Year shall mean:
(i) the calendar year 2005 with respect to the Original Premises, and (ii) the
calendar year 2006 with respect to the Expansion Premises.     r.   Deposit
shall mean $-0-; Prepaid Rent shall mean $-0-, of which $-0- represents the
first monthly installment of Base Rent, and $-0- represents the last monthly
installment of Base Rent.     s.   Permitted Purpose shall mean general office
use.     t.   Authorized Number of Parking Spaces shall mean: (i) with respect
to Building I and the Original Premises, a minimum of 484 unreserved spaces at a
rate of $-0- per space per month, and (ii) with respect to Building II and the
Expansion Premises, 4.5 parking spaces per 1,000 rentable square feet unreserved
parking spaces in the Building II parking structure (i.e., 103 spaces), at a
rate of $-0- per space per month, provided however, of the 103 Building II
parking spaces, Landlord shall provide 4 reserved parking spaces, at no charge,
at locations to be determined by Landlord in the Building II parking structure.
In addition, Tenant may use additional parking spaces in the Building II parking
structure in excess of the foregoing ratio without any additional consideration,
provided that Tenant’s use of the same does not interfere with the use of such
parking by other tenants of Building II. Once Landlord substantially completes
construction of its next phase of development at Maitland Summit Park, the
foregoing right of the Tenant to use additional parking within the Building II
parking structure beyond the 4.5 parking spaces per 1,000 rentable square feet
shall terminate and expire (provided, however, that during the construction
period, Landlord may reduce such additional parking, if necessary, to
accommodate the construction).     u.   Managing Agent shall mean the Landlord.
    v.   Broker of Record shall mean Liberty Property Trust, for Landlord.    
w.   Cooperating Broker shall mean Advantis Real Estate Services, for Tenant.  
  x.   Landlord’s Mailing Address: 500 Chesterfield Parkway, Malvern, PA 19355  
      Copy to: 2400 Lake Orange Drive, Suite 110, Orlando, Florida 32738,
telephone: 407-447-1776, and fax: 407-888-3242.     y.   Tenant’s Mailing
Address: 1950 Summit Park Drive, Orlando, Florida 32810, telephone:
407-386-4000, and fax: 407-386-4555, with copy to 209

-3-



--------------------------------------------------------------------------------



 



        Redwood Shores Parkway, Redwood City, CA 94065, attn: Senior Director of
Facilities.     z.   Market Base Rent: shall mean market rents, Tenant
improvements, rent concessions for renewing tenants in similar Class A office
space in Maitland, Florida

  1.2   SCHEDULES AND ADDENDA: The schedules and addenda listed below are
incorporated into this Lease by reference unless lined out. The terms of
schedules, exhibits and typewritten addenda, if any, attached or added hereto
shall control over any inconsistent provisions in the paragraphs of this Lease.

  a.   Schedule 1: Description of Leased Premises and/or Floor Plans     b.  
Schedule 2: Rules and Regulations     c.   Schedule 3: Utility Services     d.  
Schedule 4: Maintenance Services     e.   Schedule 5: Parking for Building I and
Original Premises     f.   Schedule 6: Work Letter Agreement for Original
Premises     g.   Schedule 7: Certificate of Acceptance     h.   Schedule 8:
Guaranty     i.   Schedule 9: Approved Tenant’s General Contract, Architect and
Engineer

     3.      Expansion Premises Commencement Date; Expansion Premises
Termination Date. The commencement date for Tenant’s occupancy of the Expansion
Premises and for the payment of Building II Base Rent shall be that date which
is the earlier of (i) the issuance of the certificate of occupancy by the
applicable governmental authority for the Tenant’s Work described in Section 5
below, or (ii) subject to Section 5(a) below, 120 days after the Effective Date
hereof (the “Expansion Commencement Date”). The Expansion Premises termination
date (“Expansion Termination Date”) shall be fifty-four (54) full calendar
months following the Expansion Commencement Date.
     4.      Operating Costs. Landlord and Tenant hereby acknowledge and agree
that the term “Operating Costs” as used in this Lease shall mean those defined
Operating Costs for Building I and Building II, respectively. For purposes of
calculating Tenant’s Pro Rata Share of any Excess Operating Costs for each of
Building I and Building II, the defined Operating Costs for Building I and the
defined Operating Costs for Building II shall be calculated, treated, allocated
and assessed separately, such that Tenant is obligated to pay Tenant’s Building
I Pro Rata Share of any Excess Operating Costs for Building I and Tenant’s
Building II Pro Rata Share of any Excess Operating Costs for Building II. For
the purposes of the calculation, assessment and payment of any Excess Operating
Costs pursuant to Section 3.3 of the Lease, the term “Building” as used therein
shall mean either Building I or Building II, as the case may be.
     5.      Construction and Commencement of Possession for Expansion Premises.
The parties acknowledge and agree that Sections 4.1 and 4.2 of the Lease relate
to and apply to the Original Premises only. The following terms and conditions
relate to the construction of improvements and commencement of possession for
the Expansion Premises:

-4-



--------------------------------------------------------------------------------



 



          (a)      Within fourteen (14) days of the Effective Date hereof,
Landlord shall deliver full control of the Expansion Premises to Tenant, to
enable Tenant to perform the Tenant’s Work (as hereinafter defined). For each
day later than fourteen (14) days after the Effective Date until the delivery of
full control of the Expansion Premises to Tenant as provided above, the 120 day
time period referenced in Section 3(ii) above shall be extended on a day-for-day
basis. Subject to the provisions hereof, Tenant shall cause the construction and
installation of all improvements to the Expansion Premises in accordance with
the Plans and Specifications, as hereinafter defined, and as necessary to permit
Tenant to occupy same and conduct normal business operations (such improvements
being referred to herein as “Tenant’s Work”). In connection with Tenant’s Work,
Tenant will have a construction manager (the “Construction Manager”) who will
serve as Tenant’s representative in communicating and dealing with Landlord in
the implementation, progress and completion of Tenant’s Work. Landlord agrees to
work cooperatively with the Construction Manager, and all rights and obligations
of the Tenant under this Section 5 may be performed, exercised and/or satisfied
by or on behalf of Tenant by the Construction Manager.
          (b)      Within five (5) days of the Effective Date of this Amendment,
the parties shall have mutually approved a space plan for the Expansion
Premises. The space plan shall be acknowledged by the parties in writing. Tenant
shall then prepare detailed set of plans and specifications (the “Plans and
Specifications”), which shall be based on the mutually approved space plan. The
Plans and Specifications shall be prepared by Tenant’s architect and engineer.
Attached hereto as Schedule 9 and by this reference made a part hereof are the
names of Tenant’s general contractor, architect and engineer for the Tenant’s
Work; Landlord hereby approves the general contractor, architect and engineer
described on Schedule 9 attached hereto.
          (c)      Landlord has made no representations or warranties relating
to the Expansion Premises; Tenant accepts the Expansion Premises in its “as is”
condition. Landlord assumes no responsibility whatsoever, and shall not be
liable, for the manufacturer’s, architect’s, or engineer’s design or performance
of any structural, mechanical, electrical, or plumbing systems or equipment or
any other matter set forth in the Plans and Specifications or otherwise.
          (d)      The Plans and Specifications shall be subject to Landlord’s
review and approval. Landlord shall accept or notify Tenant of its objections to
the Plans and Specifications within five (5) business days after receipt
thereof. In the event Landlord fails to either accept the Plans and
Specifications or notify Tenant of its objections to such Plans and
Specifications within the forgoing five (5) business days, then the Plans and
Specifications shall be deemed approved by Landlord. If the Plans and
Specifications are not acceptable, Landlord shall notify Tenant in writing of
the reasons for such disapproval and required revisions and amendments thereto,
and Tenant shall have five (5) days after receipt of Landlord’s notice
thereafter to correct and revise and submit amended Plans and Specifications to
Landlord for consideration. In the event Landlord and Tenant are unable, after
discussing and negotiating in good faith, to agree on the Plans and
Specifications within thirty (30) days after the Effective Date hereof, then
this Amendment shall terminate and neither Landlord nor Tenant shall have any
further obligations hereunder whatsoever. Once Landlord approves the Plans and
Specifications, Tenant shall, within five (5) days, provide Landlord with one
(1) set of the Plans and Specifications which shall be signed and dated by both
parties (and any changes to the Plans and Specifications shall be made only by
written addendum signed by both parties).

-5-



--------------------------------------------------------------------------------



 



          (e)      All inspections and approvals necessary and appropriate to
complete Tenant’s Work in accordance with the Plans and Specifications and as
necessary to obtain a certificate of use and occupancy as hereinafter provided
are the responsibility of Tenant and its general contractor. Tenant shall
arrange a meeting prior to the commencement of construction between Landlord,
Tenant and Tenant’s contractors for the purpose of organizing and coordinating
the completion of Tenant’s Work.
          (f)      All of Tenant’s Work shall be completed in a good and
workmanlike manner and shall be in conformity with the applicable building
codes. Upon substantial completion of Tenant’s Work, Tenant shall furnish to
Landlord:
                    (i)       a certificate of use and/or occupancy issued by
the appropriate governmental authority and other evidence satisfactory to
Landlord that Tenant has obtained the governmental approvals necessary to permit
occupancy; and
                   (ii)       a notarized affidavit from Tenant’s contractor(s)
listing the amounts paid and stating that all amounts due for work done and
materials furnished in completing Tenant’s Work have been paid; and
                   (iii)      releases of lien from any subcontractor or
material supplier that has given Landlord a Notice to Owner pursuant to Florida
law; and
                   (iv)      “as built” drawings of the Expansion Premises, with
a list and description of all work performed by the contractors, subcontractors,
and material suppliers.
          (g)     Subject to Tenant’s compliance with Section 5 above, Landlord
will provide Tenant with an allowance (the “Tenant Improvement Allowance”)
against the cost of the improvements to the Expansion Premises and against the
fees and costs incurred by Tenant with respect to preparation of the Plans and
Specifications for the Expansion Premises and all permit fees. The Tenant
Improvement Allowance shall be Thirteen Dollars ($13.00) per rentable square
foot of the Expansion Premises (i.e., a total of $301,119.00). Tenant shall be
obligated to pay, when due, the cost of Tenant’s Work to the extent that the
same exceeds the Tenant Improvement Allowance Landlord shall pay and reimburse
the Tenant the Tenant Improvement Allowance within thirty (30) days of Tenant’s
satisfaction of and compliance with Section 5(f) above.
          (h)     In connection with the Tenant’s Work, Tenant hereby
specifically acknowledges and agrees that any improvements or modifications to
the Expansion Premises and/or Building II required to bring the same into
compliance with current applicable laws, rules, regulations and building codes,
shall be at the sole cost of the Tenant and shall be included within the costs
described in Section 5(g) above or in the approved budget for Tenant’s Work
constituting part of the Plans and Specifications. For example, but not by way
of limitation of the foregoing, Tenant shall be solely responsible at its cost
for: any alterations or improvements required to bring the Expansion Premises
into compliance with the Americans with Disabilities Act (ADA) or other laws,
rules and regulations relating to accessibility; updating the electrical
infrastructure configuration; all demolition above existing ceilings within the
Expansion Premises; correcting deficiencies in core walls and above the existing
ceiling within the

-6-



--------------------------------------------------------------------------------



 



Expansion Premises; modifying egress lighting and adding battery pack lights;
and additional wire supports for existing light fixtures.
     6.       Project Services. Landlord shall install a separate submeter for
the electric power serving the Expansion Premises (including but not limited to
the HVAC system serving the Expansion Premises). Landlord shall initially pay
for the electricity used as shown on the submeter(s) and Tenant shall thereafter
reimburse Landlord on a monthly basis for said costs pursuant to invoice.
     7.       Casualty and Untenantability. Section 8.1 of the Lease is hereby
deleted in its entirety, and the following new Section 8.1 is hereby inserted in
place and in lieu thereof:

  8.1   CASUALTY AND UNTENANTABILITY: If either Building I or Building II is
made substantially untenable or if Tenant’s use and occupancy of either the
Original Premises or the Expansion Premises are substantially interfered with
due to damage to the common areas of either Building I or Building II or if
either the Original Premises or the Expansion Premises is made wholly or
partially untenable by fire or other casualty, Landlord may, by notice to within
45 days after the damage, terminate this Lease with respect to the
space/building so damaged (e.g., if Building II and/or the Expansion Premises is
so damaged, Landlord may terminate this Lease with respect to the Expansion
Premises). Such termination shall become effective as of the date of such
casualty.         If either the Original Premises or the Expansion Premises is
made partially or wholly untenable by fire or other casualty and this Lease is
not terminated as provided above, Landlord shall restore the Original Premises
or the Expansion Premises, as applicable, to the condition they were in on the
Lease Commencement Date, not including any personal property of Tenant or
alterations performed by Tenant.         If the Landlord does not terminate this
Lease as provided above, and Landlord fails within 120 days from the date of
such casualty to restore the damaged common areas thereby eliminating
substantial interference with Tenant’s use and occupancy of either the Original
Premises or the Expansion Premises, or fails to restore the Leased Premises to
the condition they were in on the Lease Commencement Date, not including any
personal property or alterations performed by Tenant, Tenant may terminate this
Lease as of the end of such 120 day period.         In the event of termination
of this Lease pursuant to this paragraph, Rent shall be prorated on a per diem
basis and paid to the date of the casualty, unless either the Original Premises
or the Expansion Premises shall be tenantable, in which case Rent shall be
payable to the date of the lease termination. If either the Original Premises or
the Expansion Premises are untenable and this Lease is not terminated, Rent
shall abate on a per diem basis from the date of the casualty until either the
Original Premises or the Expansion Premises are ready for occupancy by Tenant.
If part of either the Original Premises or the Expansion Premises is

-7-



--------------------------------------------------------------------------------



 



      untenable, Rent shall be prorated on a per diem basis and apportioned in
accordance with the part of either the Original Premises or the Expansion
Premises which is usable by Tenant until the damaged part is ready for Tenant’s
occupancy. Notwithstanding the foregoing, if any damage was proximately caused
by an act or omission of Tenant, its employees, agents, contractors, licensees
or invitees, then, in such event, Tenant agrees that Rent shall not abate or be
diminished during the term of this Lease.

     8.       Condemnation. Section 9.1 of the Lease is hereby deleted in its
entirety and the following new Section 9.1 is hereby inserted in place and in
lieu thereof:

  9.1   CONDEMNATION: If all or any part of the Original Premises shall be taken
under power of eminent domain or sold under imminent threat to any public
authority or private entity having such power, this Lease shall terminate as to
the part of the Original Premises so taken or sold, effective as of the date
possession is required to be delivered to such authority. In such event,
Building I Base Rent shall abate in the ratio that the portion of Tenant’s
Building I Square Footage taken or sold bears to Tenant’s Building I Square
Footage. If a partial taking or sale of the Original Premises, Building I or the
Project (i) substantially reduces Tenant’s Square Footage resulting in a
substantial inability of Tenant to use the Original Premises for the Permitted
Purpose, or (ii) renders Building I or the Project not commercially viable to
Landlord in Landlord’s sole opinion, either Tenant in the case of (i), or
Landlord in the case of (ii), may terminate this Lease by notice to the other
party within 30 days after the terminating party receives written notice of the
portion to be taken or sold. Such termination shall be effective 180 days after
notice thereof, or when the portion is taken or sold, whichever is sooner. All
condemnation awards and similar payments shall be paid and belong to Landlord,
except any amounts awarded or paid specifically to Tenant for removal and
reinstallation of Tenant’s trade fixtures, personal property or Tenant’s moving
costs. To the extent permitted by law, Tenant shall, however, be entitled to
seek business damages from any condemning authority.         If all or any part
of the Expansion Premises shall be taken under power of eminent domain or sold
under imminent threat to any public authority or private entity having such
power, this Lease shall terminate as to the part of the Expansion Premises so
taken or sold, effective as of the date possession is required to be delivered
to such authority. In such event, Building II Base Rent shall abate in the ratio
that the portion of Tenant’s Building II Square Footage taken or sold bears to
Tenant’s Building II Square Footage. If a partial taking or sale of the
Expansion Premises, Building II or the Project (i) substantially reduces
Tenant’s Building II Square Footage resulting in a substantial inability of
Tenant to use the Expansion Premises for the Permitted Purpose, or (ii) renders
Building II or the Project not commercially viable to Landlord in Landlord’s
sole opinion, either Tenant in the case of (i), or Landlord in the case of (ii),
may terminate this Lease by notice to the other party within 30 days after the
terminating party receives written notice of the portion to be taken or sold.
Such termination shall be effective 180 days after notice thereof, or when the
portion is taken or sold,

-8-



--------------------------------------------------------------------------------



 



      whichever is sooner. All condemnation awards and similar payments shall be
paid and belong to Landlord, except any amounts awarded or paid specifically to
Tenant for removal and reinstallation of Tenant’s trade fixtures, personal
property or Tenant’s moving costs. To the extent permitted by law, Tenant shall,
however, be entitled to seek business damages from any condemning authority.

     9.       Termination Option. Section 12.3 of the Lease is hereby deleted in
its entirety and the following new Section 12.3 is hereby inserted in lieu and
in place thereof:

  12.3   DOWNSIZING OPTION (Building I): Tenant shall have a one-time option to
terminate a portion of the Original Premises only in the event that Tenant
intends to expand its office facilities to a premises in excess of the available
space in Building I, and Tenant is moving into a building in which it will
occupy no less than 130,000 Rentable Square Feet (“RSF”). By written notice to
Landlord, Tenant may elect to vacate up to 47,067 RSF of contiguous space within
Building I, the location of which Landlord and Tenant shall mutually agree upon
in writing. This option only remains open for partial termination of the
respective portion of the Original Premises between the end of the FORTY-EIGHTH
(48th) month and FIFTY-SEVENTH (57th) month of the Lease Term, and Tenant shall
provide no less than TWELVE (12) months prior written notice to Landlord. In the
event that Tenant elects to vacate a portion of the Original Premises as
provided in this paragraph, Tenant shall pay to Landlord an early termination
fee of SIXTY THOUSAND and NO/100 dollars ($60,000.00). Further, in the event
that Tenant exercises the downsizing option set forth in this paragraph, Tenant
agrees to give Landlord an opportunity to submit a proposal to provide Tenant’s
new occupancy need in another building owned or managed by Landlord, or to be
constructed by Landlord.         TERMINATION OPTION (Building II): Provided that
there then exists no event of default by Tenant under this Lease nor any event
that with the giving of notice and/or the passage of time would constitute a
default, and that Tenant is the sole occupant of the Expansion Premises, Tenant
shall have a one-time option to terminate this Lease with respect to the
Expansion Premises only, effective on any date that is between the thirty-sixth
(36th ) month and the forty-fifth (45th ) month after the Expansion Commencement
Date, by providing not less than nine (9) months’ prior written notice to the
Landlord and paying to Landlord a termination fee equal to one (1) month’s
Building II Base Rent as of the effective date of such termination, together
with the unamortized costs of the tenant improvements within the Expansion
Premises and all leasing commissions paid by Landlord in connection with the
lease of the Expansion Premises hereunder. This right of termination is a
one-time right, is personal to Tenant and its Affiliates (defined below), and is
non-transferable to any assignee or sublessee (regardless of whether any such
assignment or sublease was made with or without Landlord’s consent) or other
party. Notwithstanding the foregoing, however, in the event Tenant exercises the
termination option for the Expansion Premises pursuant to this paragraph as part
of entering into an agreement with Landlord to expand and consolidate Tenant’s
space and facilities into any other project owned by the

-9-



--------------------------------------------------------------------------------



 



      Landlord, then the foregoing termination fee applicable to the Expansion
Premises shall not be due and payable by Tenant. “Affiliate” means (i) any
entity controlling, controlled by, or under common control of, Tenant, (ii) any
successor to Tenant by merger, consolidation or reorganization, and (iii) any
purchaser of all or substantially all of the assets of Tenant as a going
concern.

     10.    Right of First Offer. Subject to the rights of Charles Schwab & Co.,
Inc. (“Schwab”), in the event that all or any portion of the 25,000 rentable
square feet of space which are contiguous to the Expansion Premises (in each
case, the “Additional Space”) first becomes available for rental during the term
of this Lease and provided that Landlord has not given Tenant notice of default
more than two (2) times during the immediately preceding twelve (12) months,
that there then exists no event of default by Tenant under this Lease nor any
event that with the giving of notice and/or the passage of time would constitute
a default, and that Tenant is the sole occupant of the Expansion Premises,
Tenant shall have the right of first offer to lease all of the Additional Space,
subject to the following:
               (a)      Landlord shall notify Tenant when the Additional Space
first becomes available for rental and Tenant shall have seven (7) days
following receipt of such notice within which to notify Landlord in writing that
Tenant is interested in negotiating terms for leasing such Additional Space and
to have its offer considered by Landlord prior to the leasing by Landlord of the
Additional Space to a third party. If Tenant notifies Landlord within such time
period that Tenant is so interested, then Landlord and Tenant shall have thirty
(30) days following Landlord’s receipt of such notice from Tenant within which
to negotiate, in good faith, mutually satisfactory terms for the leasing of the
Additional Space by Tenant and to execute an amendment to this Lease
incorporating such terms or a new lease for the Additional Space.
               (b)      If Tenant does not notify Landlord within such 7 days of
its interest in leasing the Additional Space, or if Tenant does not execute such
Lease amendment within such 30 days, if applicable, then this right of first
offer to lease the Additional Space will lapse and be of no further force or
effect and Landlord shall have the right to lease the Additional Space to any
other party on any terms and conditions acceptable to Landlord.
               (c)      This right of first offer to lease the Additional Space
is a one-time right if and when each Additional Space first becomes available,
is personal to Tenant and is non-transferable to any assignee or sublessee
(regardless of whether any such assignment or sublease was made with or without
Landlord’s consent) or other party.
     11.    Lobby/Courtyard Use. Section 13.14 of the Lease is hereby deleted in
its entirety and the following new Section 13.14 is hereby inserted in place and
in lieu thereof:

  13.14   LOBBY/COURTYARD USE: Tenant shall, upon Landlord’s prior written
authority, have the right to use the Building I lobby for display purposes
including plasma screens and kiosks, provided such use and display is deemed by
Landlord to be in good taste, at Landlord’s discretion, and such use or displays
do not interfere with any other tenant’s rights and does not constitute a
nuisance. As long as Tenant occupies the entire FIRST (1st) Floor of Building I,
Tenant will have the exclusive use of (at no additional cost) the courtyard area
on the east side

-10-



--------------------------------------------------------------------------------



 



      of Building I and may make improvements to suit its needs subject to
Landlord’s reasonable approval. Tenant shall install and maintain any such items
at Tenant’s sole cost and expense, and Tenant shall, at Tenant’s sole cost and
expense, remove any such items and restore the Building I lobby to its original
condition.

     12.    Base Rent Adjustment. Section 13.17 of the Lease is hereby deleted
in its entirety, and the following new Section 13.17 is hereby inserted in place
and in lieu thereof:

  13.17   BASE RENT ADJUSTMENT: Building I Base Rent shall be adjusted on the
following dates (with Month 1 being January 1, 2005):

                      Monthly   Total Base Rent Period   Base Rent   For Period
Months 1-6.5
  $ free -   $ free -
Months 6.5-12
  $ 195,335.00     $ 1,074,342.50  
Months 13-24
  $ 214,868.50     $ 2,578,422.00  
Months 25-36
  $ 220,240.21     $ 2,642,882.55  
Months 37-48
  $ 225,709.59     $ 2,708,515.11  
Months 49-60
  $ 231,374.31     $ 2,776,491.69  
Months 61-66
  $ 237,136.70     $ 1,422,820.14  

    Building II Base Rent shall be adjusted on the following dates (with Month 1
below being the month of the Expansion Commencement Date):

                      Monthly   Total Base Rent Period   Base Rent   For Period
Months 1-12
  $ 30,401.44     $ 364,817.25  
Months 13-24
  $ 41,548.63     $ 498,583.56  
Months 25-36
  $ 42,587.35     $ 511,048.20  
Months 37-48
  $ 43,652.03     $ 523,824.36  
Months 49-54
  $ 44,743.33     $ 268,459.98  

If the Expansion Commencement Date is not the first day of the month, the Base
Rent, Operating Costs and other amounts due under the Lease for that partial
month shall be apportioned on a per diem basis and shall be paid on or before
the Expansion Commencement Date.
     13.    Signage. Section 13.19 of the Lease is hereby deleted in its
entirety and the following new Section 13.19 is hereby inserted in place and in
lieu thereof:

  13.19   SIGNAGE: Landlord will allow Tenant, at Tenant’s expense, to display
its company name on the Building I facia. Specifications for any such signage
must be approved by Landlord in writing prior to Tenant’s seeking applicable
permits

-11-



--------------------------------------------------------------------------------



 



      from governmental authorities and installation. Landlord reserves the
right in its sole discretion, to specify details of such signage. In the event
that Tenant elects to exercise its downsizing option pursuant to Section 12.3,
Landlord shall have the right to require Tenant, at Tenant’s sole cost, to
remove its sign from the Building I facia and restore the Building I facia to
its original condition, original wear and tear excepted. Tenant, at Tenant’s
sole cost and expense, shall be required to remove all Building I signage and
restore the Building I facia to its original condition, original wear and tear
excepted, upon expiration of the Lease.         Landlord will allow Tenant, at
Tenant’s expense, to display its company name on the Landlord’s illuminated
monument sign at the entrance of Summit Park on Summit Boulevard, which monument
sign serves both Building I and Building II, and such company name shall be
similar and comparable in size, copy area, quality and visibility as the
signage/logo for Schwab currently located on such monument sign. Such monument
signage shall be installed by Tenant no later than December 31, 2005.        
All signage will conform to applicable governing authority requirements and
Tenant shall obtain any permits or authorizations necessary for signage it
installs hereunder.         Landlord shall arrange for Tenant’s suite
identification sign(s) and lobby directory strip(s) at Tenant’s expense. Tenant
may incorporate its logo graphics, without color, on the suite identification
sign(s).

     14.    Right of First Refusal. Landlord hereby specifically acknowledges
and agrees that the addition of the Expansion Premises to the Lease, and the
Tenant’s use and occupancy thereof as provided herein, shall not constitute or
qualify as the one-time Right of First Refusal with respect to space that
becomes available in the Project as provided in Section 13.20 of the Lease.
Tenant’s ROFR as provided in Section 13.20 shall not be affected by the
execution of this Amendment or the Tenant’s lease and occupancy of the Expansion
Premises.
     15.    Tenant Improvement Allowance. Section 10 of Schedule 6 of the Lease
is hereby deleted in its entirety and the following new Section 10 is hereby
inserted in place and in lieu thereof:
(10)   Landlord will provide Tenant with an allowance (the “Tenant Improvement
Allowance”) against the cost of the improvements to the Premises and against the
fees and costs incurred with respect to preparation of the Plans and
Specifications for the Premises and all permit fees. The Tenant Improvement
Allowance shall be One Million Five Hundred Sixty-Five Thousand Five Hundred Ten
Dollars and Ninety-Seven Cents ($1,565,510.97). Upon expiration or written
waiver of the Downsizing Option, Landlord shall pay an additional $4.09 per
square foot of Tenant Improvement Allowance for the space not vacated up to
47,067 RSF ($192,504.03). In the event that Tenant retains possession of the
Premises subject to the Downsizing Option after the FORTY-EIGHTH (48) month, but
exercises the Downsizing Option before the FIFTY-SEVENTH (57th) month, Tenant
shall receive a proportionate share of the additional Tenant Improvement

-12-



--------------------------------------------------------------------------------



 



Allowance which shall be determined as follows: The total of this retained RSF
multiplied by $4.09. plus the total RSF to be vacated (but retained during
Downsizing Option Period) multiplied by that number of months Tenant remains in
possession divided by that proportion of the remaining Lease Term that the total
number of months after the FORTY EIGHTH (48th) month that Tenant remains in
possession of the portion of the Premises subject to the Downsizing Option of
the remaining months of the Lease Term (18 months). [Example: If Tenant vacates
the 10,000 RSF on the 50th month of the Lease, Tenant shall receive $151,604.03
[37,067 RSF x $4.09=$151,604.03] plus $4,544.44 [(10,000 x $4.09) x (2÷18) =
$4,544.44]. The Tenant Improvement Allowance shall be paid by Landlord by joint
check to Tenant or Tenant’s designated agent and its general contractor in
monthly installments, based upon requests for payment submitted by Tenant and
its general contractor not more than monthly. Additionally, TWENTY FIVE percent
(25%) of the additional Tenant Improvement Allowance may be applied, at Tenant’s
request, toward Rent. Each request for payment shall be accompanied by a
certification by the architect that all work up to the date of the request for
payment has been substantially completed, along with the items required under
subsection (7), above (except for a certificate of occupancy), for work done or
materials furnished up to the date of Tenant’s request for payment. Upon receipt
thereof, Landlord shall pay to Tenant and its general contractor (by joint
check), within TWENTY (20) days after submission of such items to Landlord, an
amount equal to Landlord’s pro-rata share of such request for payment.
Landlord’s pro-rata share shall mean the percentage that the Tenant Improvement
Allowance bears to the total cost of the Tenant’s Work (plus the architectural
and engineering fees incurred with respect to the Plans and Specifications and
permit fees) (less TEN percent (10%) of each payment to be retained by Landlord
pending final completion). Upon final completion of the Tenant’s Work and
receipt by Landlord of the items required under subsection (7), above, plus
reasonable evidence indicating that all of Tenant’s Costs have been paid,
Landlord shall pay to Tenant and its general contractor (by joint check) within
THIRTY (30) days the remaining Tenant Improvement Allowance, plus the retainage
(provided, however, that the retainage will not be released by Landlord until
all punchlist items have been completed). Any and all costs for the construction
of the Premises above the Tenant Improvement Allowance (“Tenant’s Costs”) shall
be paid by Tenant to the applicable contractors, subcontractors, and material
suppliers. Tenant shall receive no credit or payment for any unused portion of
the Tenant Improvement Allowance. Tenant shall be able to recapture up to
TWENTY-FIVE percent (25%) of any Tenant Improvement dollars via an offset in
base rental.
     16.    Relocating Suite 300 Tenant. Landlord and Tenant acknowledge and
agree that the relocation terms and conditions contained in Section 13.21 of the
Lease apply and relate to Suite 300 of Building I.
     17.    Effect of Termination of Lease for Original Premises. If this Lease
is terminated with respect to the Original Premises due to condemnation or
casualty of the Original Premises, or due to the default of Landlord with
respect to the Lease and the Original Premises to the extent that the Lease and
Tenant’s obligations thereunder is terminated by a court of law and Tenant has
vacated the Original Premises, then notwithstanding any other terms and
conditions of the Lease to the contrary, Tenant shall have the right to
terminate this Lease with respect to the

-13-



--------------------------------------------------------------------------------



 



Expansion Premises simultaneously with the termination of this Lease with
respect to the Original Premises. In the event Tenant elects to exercise its
right to terminate the Lease with respect to the Expansion Premises as provided
in this Section 16, Tenant shall notify Landlord of such election in writing and
such termination shall be effective simultaneously with the termination of the
Lease with respect to the Original Premises.
     18.    Effect of Amendment; Conflicts; Capitalized Terms. Except as
expressly modified or amended herein, the Lease remains unchanged and in full
force and effect in accordance with its terms. In the event of a conflict
between the terms and provisions of this Amendment and the Lease, the terms and
provisions of this Amendment shall control and be given effect. All capitalized
terms not otherwise defined herein shall have the meanings and definitions
ascribed to such terms in the Lease. This Amendment shall be binding upon and
inure to the benefit of the Landlord and the Tenant and their respective
successors and assigns.
     19.    Counterparts; Facsimile Copies. This Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. To
facilitate execution, the parties agree that this Amendment may be executed and
telecopied to the other party and that an executed telecopy shall be as binding
and enforceable as an original.
     20.    Effective Date. The “Effective Date” of this Amendment shall be date
on which the last of the Landlord or the Tenant executes this Amendment.
[Signatures appear on following page]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the day and year first above written.

            LANDLORD:

LIBERTY PROPERTY LIMITED PARTNERSHIP


By:     Liberty Property Trust, Sole General Partner
      By:   /s/ Robert Goldschmidt         Name:   Robert Goldschmidt       
Title:   Sr. Vice President     

         
Witness:
  /s/ Stephanie Garcia    
 
       
Name:
  Stephanie Garcia    
 
       
Witness:
  /s/ Xiomara Santos    
 
       
Name:
  Xiomara Santos    

            TENANT:

ELECTRONIC ARTS-TIBURON, a Florida corporation
      By:   /s/ Bryan Neider         Name:   Bryan Neider        Title:   CFO,
WW Studios     

         
Witness:
       
Name:
 
 
   
 
       
 
       
Witness:
       
 
       
Name:
       
 
       

-15-



--------------------------------------------------------------------------------



 



 
(FLOOR PLAN) [f16210f1621000.jpg]

 



--------------------------------------------------------------------------------



 



Schedule 1
Description of Leased Premises and/or Floor Plans
Original Premises (All within Building I)
First Floor (excluding commons areas)
Second Floor
Third Floor (excluding Suite 300, existing of 11,039 RSF)
Fourth Floor
Fifth Floor
Sixth Floor
Expansion Premises (All within Building II)
Sixth Floor

 



--------------------------------------------------------------------------------



 



Schedule 9
Approved Tenant’s General Contractor, Architect and Engineer
General Contractor: Brasfield and Gorrie, LLC

Architect: Baker Barrios Architects

Engineer: Sims Wilkerson Engineering, Inc.

 